Citation Nr: 0030964	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-17 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to April 
1967.  He died on May [redacted], 1997.  The appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1998 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida, which 
denied entitlement to service connection for the cause of the 
veteran's death, denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, and denied entitlement to 
Survivors' and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  The appellant entered notice of 
disagreement in March 1998, a statement of the case was 
issued in October 1998, and a substantive appeal, on a VA 
Form 9, was received in November 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on May [redacted], 1997; his death certificate 
lists the immediate cause of death as metastatic bladder 
cancer; an amended death certificate lists prostate cancer as 
a significant condition leading to the immediate cause of 
death. 

3.  At the veteran's death, service connection had been 
established for prostate cancer as secondary to Agent Orange, 
rated as noncompensably disabling; during the veteran's 
lifetime, service connection had been denied for transitional 
cell carcinoma of the bladder as a result of exposure to 
herbicides.  

4.  The veteran's service-connected prostate cancer did not 
contribute substantially or materially to cause his death. 

5.  At the time of the veteran's death in May 1997, he was 
not in receipt of, and was not entitled to receive, a 
permanent total service-connected disability, and the 
evidence does not demonstrate that the veteran died as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The weight of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1310 (West 
1991); 38 C.F.R. § 3.312 (2000).  

2.  A claim of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 lacks entitlement under the law.  38 U.S.C.A. 
§ 1318(b) (West 1991); 38 C.F.R. §§ 3.22(a) (effective 
January 21, 2000), 20.1106 (2000). 

3.  The appellant's claim of entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 lacks 
entitlement under the law.  38 U.S.C.A. 
§§ 3500-3566 (West 1991); 38 C.F.R. §§ 3.807, 21.3001-21.3344 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

The Board notes that prior to November 9, 2000, persons 
submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  This requirement also 
applied to claims for service connection for the cause of 
death.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
However, effective November 9, 2000, the law was amended to 
removed the well-grounded requirement.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board views this removal of the prior well-
grounded claim requirement to be clearly beneficial to the 
appellant.  The Board also finds that the duty to assist has 
been satisfied in this appeal, and that no further 
development is necessary before proceeding with appellate 
disposition.

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
She contends that the veteran's prostate cancer had spread 
throughout his body.  During his lifetime, the veteran 
contended that his prostate cancer had spread to his liver 
and spine. 

The Certificate of Death reflects that the veteran died on 
May [redacted], 1997 at the age of 55 as a result of metastatic 
bladder cancer.  In an amended death certificate dated in 
February 1998, the certifying physician listed prostate 
cancer as a condition leading to the immediate cause of 
death; he wrote prostate cancer on a line beneath the 
immediate cause of death, indicating that metastatic bladder 
cancer was due to, or as a consequence of, prostate cancer.  
He wrote in the affidavit section that a "[r]eview of the 
patients medical record indicates that the patient also 
carried a diagnosis of prostate cancer."  

At the time of the veteran's death, service connection was in 
effect for prostate cancer as secondary to Agent Orange, 
rated as noncompensabe.  During the veteran's lifetime, 
service connection had been denied for transitional cell 
carcinoma of the bladder as a result of exposure to 
herbicides.  A VA summary of hospitalization in March 1996 
reflects discharge diagnoses of transitional cell carcinoma 
of the bladder, status post a cystectomy and Florida pouch on 
March 1, 1996, and prostate cancer found on cystectomy, found 
to be moderately differentiated, and confined to the capsule.  
A July 1996 VA summary of hospitalization reflects a 
discharge diagnosis which included transitional cell 
carcinoma of the bladder, treated with chemotherapy, but did 
not include findings or a diagnosis of prostate cancer. 

There is a medical opinion of record which is unfavorable to 
the appellant's claim.  In August 1997, a VA physician 
reviewed the claims file and offered a medical opinion that 
the veteran's service-connected prostate cancer was not a 
contributory cause of his death, but the contributory cause 
of death was transitional cell carcinoma of the bladder.  

As the evidence demonstrates, there are conflicting medical 
opinions of record regarding the conditions contributing to 
cause the veteran's death.  Therefore, the Board must weigh 
the probative value of this medical evidence.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

The Court has also held that, while "the BVA is not free to 
ignore the opinion of a treating physician, the BVA is 
certainly free to discount the credibility of that 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  In this respect, the Board has considered 
the private certifying physician's statement on the February 
1998 amended Certificate of Death.  Based on a review of the 
veteran's medical record, the certifying physician noted that 
the veteran had carried a diagnosis of prostate cancer.  On 
this basis, he listed prostate cancer as a condition leading 
to the immediate cause of death.  In other words, that the 
immediate cause of death of metastatic bladder cancer was due 
to, or as a consequence of, prostate cancer.  He did not 
provide reasons or bases for his opinion, nor did he indicate 
with any specificity how the veteran's service-connected 
prostate cancer led to the immediate cause of death of 
metastatic bladder cancer.  He also did not include a medical 
history or clinical findings regarding prostate cancer.  The 
death certificate reflects that no autopsy was performed.  
The physician's bare conclusion (that prostate cancer was a 
condition leading to the immediate cause of death) was, 
essentially, unaccompanied by any supporting facts or 
clinical findings.  Ostensibly, if the certifying physician's 
review of the medical record included a review of the claims 
file, his review would have commented on the August 1997 VA 
examiner's opinion, which had been a part of the claims file 
since August 1997, and which, as noted earlier, contains a 
contrary conclusion, i.e., that the veteran's service 
connected prostate cancer was not a contributory cause of 
death.  However, he either did not review the claims file, or 
chose not to comment on the findings or opinions offered by 
the VA physician.  

After a review of the evidence, the Board finds the August 
1997 VA medical opinion to be of greater probative value than 
the February 1998 private medical opinion contained in the 
amended Certificate of Death.  The August 1997 VA opinion was 
based on a review of the entire claims file, noted the 
history of resection of ureters, bladder, and prostate gland, 
noted specific clinical findings regarding the prostate 
cancer, and specifically indicated the bases for the opinions 
offered, both as to why prostate cancer was not a 
contributory cause of death and why bladder cancer was.  For 
example, the August 1997 VA opinion specifically noted that 
the prostate cancer had been noted to not invade the capsule 
or continue through the capsule, and that the finding of 
prostate cancer was an incidental finding, in contrast to 
transitional cell carcinoma of the bladder, which he opined 
was the source of the veteran's multiple visceral metastases 
of which the veteran ultimately died.  The VA reviewing 
physician specifically attributed the veteran's bony 
metastases and other organ involvement to cancer of the 
bladder cancer, and judged that prostate cancer was the 
source of other organ involvement.  Finally, the VA reviewing 
physician specifically addressed in the negative the relevant 
question of whether prostate cancer contributed to cause 
death; he specifically attributed the veteran's death to his 
non-service-connected bladder cancer.  For these reasons, the 
Board finds that the February 1998 private certifying 
physician's addendum to the death certificate, while 
significant, is outweighed by the August 1997 VA report. 

The Board has also considered the appellant's written 
statements, including her sincere belief that the veteran's 
prostate cancer contributed substantially or materially to 
cause the veteran's death, and the Board also notes the 
veteran's belief during his lifetime that his prostate cancer 
had spread to his liver and spine.  However, a lay person is 
competent to describe symptoms observed, but is not competent 
to offer evidence which requires medical knowledge, such as a 
diagnosis or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, for the reasons stated, the Board accords greater 
weight to the August 1997 VA medical opinion than to the 
February 1998 medical opinion by a private certifying 
physician.  Accordingly, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  38 U.S.C.A. § 1318

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  The Court has outlined that, 
under the umbrella of a general 38 U.S.C.A. § 1318 DIC claim, 
a VA claimant may receive DIC under any one of the three 
following theories:  (1) If the veteran was in actual receipt 
of compensation at a total disability rating for 10 
consecutive years preceding death; (2) if the veteran would 
have been entitled to receive such compensation but for CUE 
in previous final RO decisions and certain previous final BVA 
decisions; or (3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then applicable, the veteran hypothetically 
would have been entitled to receive a total disability rating 
for at least the 10 years immediately preceding the veteran's 
death.  Cole v. West, 13 Vet. App. 268 (1999); cf. Marso v. 
West, 13 Vet. App. 260, 267 (1999). 
 
A final rule effective January 21, 2000, amended 38 C.F.R. 
§ 3.22 to make it clear that, in order to be entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318, the evidence must 
show that at the time of death the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  65 FR 3388 (January 21, 2000).  In the present case, 
as the appellant filed her claim for DIC in June 1997, the 
more favorable version of the regulation should be applied.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary).  The Board 
finds that the former version of 38 C.F.R. § 3.22 is more 
favorable, in that it permits consideration of a hypothetical 
situation, and the Board will apply that standard.

The evidence shows that, at the time of the veteran's death 
in May 1997, he was not in receipt of, and was not entitled 
to receive, compensation for total service-connected 
disability for a period of 10 or more years immediately 
preceding his death.  See Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997) (appellant not eligible for DIC benefits where 
veteran died 37 days short of 10 year statutory requirement).  
By rating decision in April 1997, the RO granted service 
connection for prostate cancer and assigned a noncompensable 
rating, and granted special monthly compensation based on 
this disability.  The grant of service connection and rating 
was made effective from November 1996, the date of the law 
recognizing prostate cancer secondary to Agent Orange.  In 
March 1997, during the veteran's lifetime, service connection 
was denied for transitional cell carcinoma of the bladder as 
a result of exposure to herbicides.  

As the veteran was not rated by VA as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  The Court has held that where, as 
in this appellant's case, the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis, 
6 Vet. App. at 430.  The benefit sought on appeal must be 
denied on that basis.

With regard to a claim under 38 U.S.C.A. § 1318 based on CUE, 
the appellant has not presented a claim of CUE in any prior 
rating decision, including prior rating decisions during the 
veteran's lifetime assigning less than a total disability 
rating for service-connected prostate cancer or denying 
service connection for bladder cancer.  The Court has held 
that, in order to raise a 38 U.S.C.A. § 1318 CUE theory, a 
claimant must provide at least the date of the decision 
sought to be attacked collaterally (or sufficient detail so 
as to identify clearly the prior decision), and must indicate 
how, based on the evidence of record and the law at the time 
of the decision being attacked, the veteran would have been 
entitled to have prevailed so as to have been receiving a 
total disability rating for ten years immediately preceding 
the veteran's death.  Where, as in the present case, an 
appellant did not at any point even identify to the Board or 
the RO that she wished to challenge for CUE in a prior RO 
decision, and did not provide the requisite specificity as to 
why her 38 U.S.C.A. § 1318 CUE theory should be successful 
and would have sustained her claim, the Court held that a CUE 
matter was not pending before the Board.  Cole, 13 Vet. App. 
at 277.  

With regard to a 38 U.S.C.A. § 1318 claim based on a 
hypothetically "entitled to receive" theory, the appellant in 
this case has not alleged such a claim.  The Court has held 
that a 38 U.S.C.A. § 1318 hypothetically "entitled to 
receive" claim is analogous to a CUE-based 38 U.S.C.A. § 1318 
"entitled to receive" claim and, for that reason, requires 
that a claimant must set forth how, based on the evidence in 
the veteran's claims file, or under VA's control, at the time 
of the veteran's death and the law then applicable, the 
veteran would have been entitled to a total disability rating 
for the 10 years immediately preceding the veteran's death.  
Cole, 13 Vet. App. at 278.  The Court specifically indicated 
that it is the "claimant's responsibility before the BVA 
decision to provide the specificity of detail required" in 
order to obtain an adjudication of a particular 38 U.S.C.A. 
§ 1318 hypothetically "entitled to receive" theory.  Id. at 
279.  

III. Dependents' Educational Assistance

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse, or 
surviving spouse of a veteran has "basic eligibility."  As 
pertains to those veterans who died after service, first, the 
veteran must have been discharged from service under 
conditions other than dishonorable, which the veteran was in 
this case.  38 C.F.R. 
§ 3.807(a)(1) (2000).  

Second, in cases where the veteran has already died, the 
veteran must have had a permanent total service-connected 
disability at the date of his death or must have died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a)(3) and (4) (2000).  Neither criterion has been met 
because, at the date of his death, the veteran did not have a 
permanent total service-connected disability, nor, as the 
Board's decision herein reflects, has the appellant 
established that the veteran died as a result of a service-
connected disability.  

In light of the Board's decision herein that service 
connection for the cause of the veteran's death is not 
warranted, the appellant does not meet the basic eligibility 
criteria of 38 C.F.R. § 3.807(a) (2000).  Therefore, the 
claim for Chapter 35 benefits lacks legal merit and must be 
denied.  Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis at 430.  
Accordingly, the claim sought under the current legal theory 
must be denied for lack of legal merit.  See Cacalda, 9 Vet. 
App. at 265 (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen, 8 Vet. App. at 95. 



ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, is without legal merit, and 
the claim is denied. 

The appellant's claim of entitlement to service connection 
for Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35, is without legal merit, and the claim is denied.


		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



